

Exhibit 10.2
PERFORMANCE STOCK UNIT AWARD AGREEMENT
This Performance Stock Unit Award (“Award”) is awarded on «Grant_date» (“Date of
Grant”), by Motorola Solutions, Inc. (the “Company” or “Motorola Solutions”) to
Gregory Q. Brown (the “Grantee”).
WHEREAS, Grantee is receiving the Award (as a type of Restricted Stock Unit)
under Section 8 of the Motorola Solutions Omnibus Incentive Plan of 2015, as
amended (the “Omnibus Plan”);
WHEREAS, Grantee and Motorola, Inc. entered into an employment agreement (the
“Employment Agreement”), dated as of the 27th day of August 2008, as amended
from time to time; and
WHEREAS, the Award is being made by the Compensation and Leadership Committee
(the “Compensation Committee”) of the Board of Directors as provided in the
Motorola Solutions Long Range Incentive Plan, as Amended and Restated May 13,
2019 (the “LRIP”).
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the Company hereby awards Performance
Stock Units to Grantee on the following terms and conditions:
1.
Award of Performance Stock Units. The Company hereby grants to Grantee a target
number of «Txt_Nbr_of_Shares» Motorola Solutions Performance Stock Units (the
“PSUs”) subject to the terms and conditions set forth below and the applicable
terms of the Employment Agreement and subject to adjustment as provided in the
LRIP and the Omnibus Plan, which provides an opportunity to earn up to a maximum
number of shares of Motorola Solutions Common Stock (“Common Stock”) equal to
250% of such target number. No PSU shall be paid unless earned in accordance
with this agreement. All Awards shall be paid in whole shares of Common Stock;
no fractional shares shall be credited or delivered to Grantee. The PSUs are
granted pursuant to the Omnibus Plan and are subject to all of the terms and
conditions of the Omnibus Plan and the Employment Agreement, and shall only be
subject to the LRIP as specifically referenced in this Award.

2.
Restrictions. The PSUs are being awarded to Grantee subject to the transfer and
forfeiture conditions set forth below (the “Restrictions”):

a.
No Assignment. The PSUs may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution.

b.
Restricted Conduct. Sections 7(a), (b) and (c) (together, the “Restrictive
Covenants”) of the Employment Agreement are hereby incorporated by reference
into this Award and shall apply as if fully set forth herein mutatis mutandis,
and any capitalized terms used in such Sections 7(a), (b) and (c) shall have the
meanings ascribed to such terms in the Employment Agreement. If Grantee breaches
the Restrictive Covenants, in addition to all remedies in law and/or equity
available to the Company or any Subsidiary (as defined in the LRIP), Grantee
shall forfeit all PSUs under this Award.

c.
Recoupment Policy. The PSUs are subject to the terms and conditions of the
Company’s Policy Regarding Recoupment of Incentive Payments upon Financial
Restatement, as such





--------------------------------------------------------------------------------




policy is in effect on the Date of Grant (such policy, being the “Recoupment
Policy”), as set forth in more detail in the LRIP.
Notwithstanding the foregoing, nothing in this Section 2 is intended to or shall
limit, prevent, impede or interfere with Grantee’s non-waivable right, without
prior notice to the Company, to provide information to the government,
participate in investigations, testify in proceedings regarding the Company or
any Subsidiary’s past or future conduct, engage in any activities protected
under whistleblower statutes, or to receive and fully retain a monetary award
from a government-administered whistleblower award program for providing
information directly to a government agency. Grantee does not need prior
authorization from the Company to make any such reports or disclosures and is
not required to notify the Company that Grantee has made such reports or
disclosures.
3.
Earning. Subject to the remaining terms and conditions of this Award, and
provided the PSUs have not been forfeited as described in Section 2 above, the
PSUs will be earned as follows:

a.
Performance Period. The PSUs will be earned and payable, if at all, based on the
Company’s performance from January 1, 2019 until December 31, 2021 (the
“Performance Period”) to the extent provided in the following schedule, to be
determined following the Compensation Committee’s certification of the
achievement of the applicable performance criteria set forth in Appendix A (such
date, the “Performance Certification Date”), which certification shall occur in
no event later than March 15 of the year following the end of the Performance
Period for which the PSUs may be earned:

(A)
PSUs Eligible to be Earned
(B)
Payout Factor
(C)
Number of PSUs Earned
100% of Target PSU Award
See Appendix A for Payout Factors
Target PSU Award (Column A) times Payout Factor (Column B)



Any PSUs that fail to be earned pursuant to Section 3(a) shall be forfeited,
subject to the special provisions set forth in Sections 3(b), (c), (d), and (e).
Any unearned PSUs shall be automatically forfeited upon the Grantee’s
termination of employment with Motorola Solutions prior to the last day of the
Performance Period for any reason other than as specifically set forth in
Sections 3(b), (c), (d), and (e) below. The Company will not be obligated to pay
Grantee any consideration whatsoever for forfeited PSUs. For the avoidance of
doubt, Grantee must remain employed on the last day of the Performance Period in
order to earn any PSUs pursuant to this Award, except as explicitly set forth in
this Award; provided, however, that if Grantee takes a Leave of Absence (as
defined in the LRIP) from Motorola Solutions or a Subsidiary, such period shall
constitute continued employment for purposes of this Award; provided, further,
that, in such circumstances, the total number of PSUs that may become earned and
payable to Grantee shall be pro-rated in accordance with the terms and
conditions set forth in the LRIP.
b.
Disability or Death. Upon the occurrence of Grantee’s termination of employment
with Motorola Solutions and its Subsidiaries due to Grantee’s death or
Disability (as defined in the Employment Agreement), in each case prior to the
last day of the Performance Period, the treatment of PSUs shall be governed by
Sections 5(d) and (e) of the Employment Agreement, respectively.





--------------------------------------------------------------------------------




c.
Qualifying Termination Outside of the Change of Control Protection Period. Upon
the occurrence of Grantee’s termination of employment with Motorola Solutions
and its Subsidiaries by the Company (other than (i) for Cause (as defined in the
Employment Agreement), (ii) death, or (iii) Disability), or by Grantee for Good
Reason (as defined in the Employment Agreement) (each of the foregoing events
hereinafter referred to as a “Qualifying Termination”) prior to the last day of
the Performance Period (other than during the Change of Control Protection
Period (as defined in the Employment Agreement)), and if the PSUs have not been
forfeited as described in Section 2 above, then such PSUs shall be governed by
Section 5(a) of the Employment Agreement.

d.
Qualifying Termination During the Change of Control Protection Period. Upon the
occurrence of a Qualifying Termination that occurs prior to the last day of the
Performance Period but during the Change of Control Protection Period (as
defined in the Employment Agreement), and if the PSUs have not been forfeited as
described in Section 2 above, then the target number of PSUs for the Performance
Period during which such Qualifying Termination occurs shall become fully
earned, assuming achievement of the applicable performance criteria at the
target performance level.

e.
Other Certain Terminations of Employment. Upon the occurrence of (i) Grantee’s
termination of employment with Motorola Solutions and its Subsidiaries due to a
Divestiture (which shall mean if Grantee accepts employment with another company
in direct connection with the sale, lease, outsourcing arrangement or any other
type of asset transfer or transfer of any portion of a facility or any portion
of a discrete organizational unit of Motorola Solutions or a Subsidiary, or if
Grantee remains employed by a Subsidiary that is sold) that occurs during the
final calendar year of the Performance Period, or (ii) Grantee becoming eligible
for Retirement (which shall mean Grantee’s voluntary termination of employment
prior to the end of the Performance Period (A) at or after age 55 with at least
10 years of service, (B) at or after age 60 with at least 5 years of service, or
(C) at or after age 65), in each case, prior to the last day of the Performance
Period, and if the PSUs have not been forfeited as described in Section 2 above,
then a number of PSUs for the Performance Period shall remain subject to
performance through the end of the Performance Period and shall become earned
based upon actual achievement of the applicable performance criteria set forth
in Appendix A for the Performance Period on a pro rata basis in an amount equal
to (x) the number of PSUs under this Award that become earned based on actual
performance as described in this Section 3(e), multiplied by (y) a fraction, the
numerator of which is the number of completed full months of service by the
Grantee from the Date of Grant to the employee’s date of termination and the
denominator of which is the number of months in the Performance Period.

4.
Payment and Settlement of Earned PSUs.

a.
General. Upon the earning of the PSUs described in Section 3 above, the Company
shall, at its election, either: (i) establish a brokerage account for the
Grantee and credit to that account the number of shares of Common Stock of the
Company equal to the number of PSUs that have been earned; or (ii) deliver to
the Grantee a certificate representing a number of shares of Common Stock equal
to the number of PSUs that have been earned. Such earned PSUs shall be paid and
settled as soon as practicable following the Performance Certification Date, but
in no event later than March 15 of the year following the end of the Performance
Period for which the PSUs were earned.





--------------------------------------------------------------------------------




b.
Disability or Death. Upon the occurrence of Grantee’s termination of employment
with Motorola Solutions and its Subsidiaries due to Disability or death prior to
the last day of the Performance Period (as described in Section 3(b) above), the
PSUs that become earned pursuant to the Employment Agreement shall be settled
within 30 days of Grantee’s termination of employment due to Grantee’s
Disability or death.

c.
Qualifying Termination Outside of the Change of Control Protection Period. Upon
the occurrence of Grantee’s Qualifying Termination that occurs outside of the
Change of Control Protection Period as described in Section 3(c) above, the PSUs
that become earned PSUs in accordance with Section 3(c) will be payable as soon
as practicable following the Performance Certification Date, based on the
applicable performance criteria set forth in Appendix A, but in no event later
than March 15 of the year following the end of the Performance Period for which
the PSUs were earned; provided, however, that in the event that such Qualifying
Termination occurs prior to the end of the Performance Period and a Change of
Control (as defined in the Employment Agreement) subsequently occurs after such
Qualifying Termination but prior to the end of the Performance Period, the PSUs
that become earned PSUs in accordance with Section 3(c) shall be paid within 30
days of the consummation of such Change of Control.

d.
Qualifying Termination During the Change of Control Protection Period. Upon the
occurrence of Grantee’s Qualifying Termination that occurs the Change of Control
Protection Period as described in Section 3(d) above, the payment of PSUs that
become earned PSUs in accordance with Section 3(d) will be paid on the sixtieth
(60th) day after the Qualifying Termination, subject to the terms and conditions
set forth in Section 5(b) of the Employment Agreement, including, but not
limited to, the execution and non-revocation of a release, as described in more
detail therein.

e.
Other Certain Terminations of Employment. Upon the occurrence of (i) Grantee’s
termination of employment with Motorola Solutions and its Subsidiaries due to a
Divestiture that occurs during the final calendar year of the Performance
Period, or (ii) Grantee becoming eligible for Retirement (each as described in
Section 3(e) above), the PSUs that become earned PSUs in accordance with Section
3(e) will be payable as soon as practicable following the Performance
Certification Date, based on the applicable performance criteria set forth in
Appendix A, but in no event later than March 15 of the year following the end of
the Performance Period for which the PSUs were earned; provided, however, that
in the event that any of the events described in clauses (i) or (ii) above
occurs prior to the end of the Performance Period and a Change of Control (as
defined in the Employment Agreement) subsequently occurs after such event but
prior to the end of the Performance Period, the PSUs that become earned PSUs in
accordance with Section 3(e) shall be paid within 30 days of the consummation of
such Change of Control.

5.
Whole Shares. All Awards shall be paid in whole shares of Common Stock; no
fractional shares shall be credited or delivered to Grantee.

6.
Adjustments. The PSUs shall be subject to adjustment as provided in Section 16
of the Omnibus Plan.

7.
Dividends. No dividends (or dividend equivalents) shall be paid with respect to
unearned PSUs credited to the Grantee’s account.





--------------------------------------------------------------------------------




8.
Withholding Taxes. The Company is entitled to withhold applicable taxes for the
respective tax jurisdiction attributable to this Award or any payment made in
connection with the PSUs. Grantee may satisfy any minimum statutory withholding
obligation, in whole or in part, by electing to have the Company withhold a
sufficient number of shares of Common Stock otherwise deliverable in connection
with the applicable PSUs that are earned, the Fair Market Value of which shall
be determined on the Payment Date (as defined in Section 19 below) in accordance
with Section 19 below, to satisfy such Grantee’s minimum statutory tax
withholding obligation.

9.
Voting and Other Rights.

a.
Grantee shall have no rights as a stockholder of the Company in respect of the
PSUs, including the right to vote and to receive cash dividends and other
distributions until delivery of certificate or equivalent representing shares of
Common Stock in satisfaction of the PSUs.

b.
The grant of PSUs does not confer upon Grantee any right to continue in the
employ of the Company or a Subsidiary or to interfere with the right of the
Company or a Subsidiary, to terminate Grantee’s employment at any time.

10.
Funding. No assets or shares of Common Stock shall be segregated or earmarked by
the Company in respect of any PSUs awarded hereunder. The grant of PSUs
hereunder shall not constitute a trust and shall be solely for the purpose of
recording an unsecured contractual obligation of the Company.

11.
Nature of Award. By accepting this agreement, the Grantee acknowledges his
understanding that the grant of PSUs under this agreement is completely at the
discretion of Motorola Solutions, and that Motorola Solutions’ decision to make
this Award in no way implies that similar awards may be granted in the future or
that Grantee has any guarantee of future employment. Nor shall this or any such
grant interfere with Grantee’s right or the Company’s right to terminate such
employment relationship at any time, with or without cause, to the extent
permitted by applicable laws and any enforceable agreement between Grantee and
the Company. Grantee’s acceptance of this Award is voluntary. The Award is not
part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension, or retirement benefits or similar payments,
notwithstanding any provision of any compensation, insurance agreement or
benefit plan to the contrary.

12.
Acknowledgements. With respect to the PSUs, this agreement (and any provisions
of the Employment Agreement incorporated into this Agreement) is the entire
agreement with the Company. No waiver of any breach of any provision of this
agreement by the Company shall be construed to be a waiver of any succeeding
breach or as a modification of such provision. The provisions of this agreement
shall be severable and in the event that any provision of this agreement shall
be found by any court as specified in Section 18 below to be unenforceable, in
whole or in part, the remainder of this agreement shall nevertheless be
enforceable and binding on the parties. Grantee hereby agrees that the court may
modify any invalid, overbroad or unenforceable term of this agreement so that
such term, as modified, is valid and enforceable under applicable law. Further,
by accepting any Award under this agreement, Grantee affirmatively states that
she or he has not, will not and cannot rely on any representations not expressly
made herein.

13.
Motorola Solutions Assignment Rights. Motorola Solutions shall have the right to
assign this agreement, which shall not affect the validity or enforceability of
this agreement. This agreement shall inure to the benefit of assigns and
successors of Motorola Solutions.





--------------------------------------------------------------------------------




14.
Waiver. The failure of the Company to enforce at any time any provision of this
agreement shall in no way be construed to be a waiver of such provision or any
other provision hereof.

15.
Actions by the Compensation Committee. The Compensation Committee may delegate
its authority to administer this agreement consistent with applicable law. The
actions and determinations of the Compensation Committee or its delegate shall
be binding upon the parties.

16.
Consent to Transfer Personal Data. By accepting this award, Grantee voluntarily
acknowledges and consents to the collection, use, processing and transfer of
personal data as described in this Section. Grantee is not obliged to consent to
such collection, use, processing and transfer of personal data. However, failure
to provide the consent may affect Grantee’s ability to participate in the LRIP
and the Omnibus Plan. Motorola Solutions, its Subsidiaries and Grantee’s
employer hold certain personal information about the Grantee, that may include
his/her name, home address and telephone number, date of birth, social security
number or other employee identification number, salary grade, hire data, salary,
nationality, job title, any shares of stock held in Motorola Solutions, or
details of all PSUs or any other entitlement to shares of stock awarded,
canceled, purchased, vested, or unvested, for the purpose of managing and
administering the LRIP and/or the Omnibus Plan (“Data”). Motorola Solutions
and/or its Subsidiaries will transfer Data among themselves as necessary for the
purpose of implementation, administration and management of Grantee’s
participation in the LRIP and the Omnibus Plan, and Motorola Solutions and/or
any of its Subsidiaries may each further transfer Data to any third parties
assisting Motorola Solutions in the implementation, administration and
management of the LRIP and/or the Omnibus Plan. These recipients may be located
throughout the world, including the United States. Grantee authorizes them to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing Grantee’s
participation in the LRIP and/or the Omnibus Plan, including any requisite
transfer of such Data as may be required for the administration of the LRIP
and/or the Omnibus Plan and/or the subsequent holding of shares of stock on the
Grantee’s behalf to a broker or other third party with whom the Grantee may
elect to deposit any shares of stock acquired pursuant to the LRIP and/or the
Omnibus Plan. Grantee may, at any time, review Data, require any necessary
amendments to it or withdraw the consents herein in writing by contacting
Motorola Solutions; however, withdrawing consent may affect the Grantee’s
ability to participate in the LRIP and the Omnibus Plan.

17.
Remedies for Breach. Grantee hereby acknowledges that the harm caused to the
Company by the breach or anticipated breach of the Restrictive Covenants will be
irreparable and further agrees the Company may obtain injunctive relief against
the Grantee in addition to and cumulative with any other legal or equitable
rights and remedies the Company may have pursuant to this agreement, any other
agreements between the Grantee and the Company for the protection of the
Company’s Confidential Information (as defined in the Employment Agreement) or
law, including the recovery of liquidated damages. Grantee agrees that any
interim or final equitable relief entered by a court of competent jurisdiction,
as specified in Section 18 below, will, at the request of the Company, be
entered on consent and enforced by any such court having jurisdiction over the
Grantee. This relief would occur without prejudice to any rights either party
may have to appeal from the proceedings that resulted in any grant of such
relief.

18.
Governing Law. All questions concerning the construction, validity and
interpretation of this Award shall be governed by and construed according to the
law of the State of Illinois without regard to any state’s conflicts of law
principles. Any disputes regarding this Award or agreement shall be brought only
in the state or federal courts of Illinois.





--------------------------------------------------------------------------------




19.
Definitions. Any capitalized terms used herein that are not otherwise defined
below or elsewhere in this agreement shall have the same meaning provided under
the LRIP and the Omnibus Plan.

a.
“Fair Market Value” shall be the closing price for a share of Common Stock on
the date on which any PSUs earned pursuant to this Award are paid in accordance
with Section 4 above (such date, the “Payment Date”), as reported for the New
York Stock Exchange-Composite Transactions in the Wall Street Journal at
www.online.wsj.com. In the event the New York Stock Exchange is not open for
trading on the Payment Date, or if the Common Stock does not trade on such day,
Fair Market Value for this purpose shall be the closing price of the Common
Stock on the last trading day prior to the Payment Date.

20.
409A Compliance. Notwithstanding any provision in this Award to the contrary, if
the Grantee is a “specified employee” (certain officers of Motorola Solutions
within the meaning of Treasury Regulation Section 1.409A-1(i) and using the
identification methodology selected by Motorola Solutions from time to time) on
the date of the Grantee’s termination of employment, any payment which would be
considered “nonqualified deferred compensation” within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), that the
Grantee is entitled to receive upon termination of employment and which
otherwise would be paid or delivered during the six month period immediately
following the date of the Grantee’s termination of employment will instead be
paid or delivered on the earlier of (a) the first day of the seventh month
following the date of the Grantee’s termination of employment and (b) death. For
purposes of determining the time of payment or delivery of any payment the
Grantee is entitled to receive upon termination of employment, the determination
of whether the Grantee has experienced a termination of employment will be
determined by Motorola Solutions in a manner consistent with the definition of
“separation from service” under the default rules of Section 409A of the Code.

21.
Plan Documents. The Omnibus Plan and the Prospectus for the Omnibus Plan are
available on the Motorola Solutions website at
https://converge.motorolasolutions.com/community/hr/rewards/stock-programs and
the LRIP is available at
https://converge.motorolasolutions.com/groups/executive-rewards. If Grantee does
not have access to the website, Grantee must contact Global Rewards Equity
Administration, Motorola Solutions, Inc., 500 W. Monroe Street, Chicago,
Illinois 60661 U.S.A. to request LRIP and/or Omnibus Plan documents.

22.
Miscellaneous. The PSUs shall be subject to Section 5 of the Employment
Agreement.







--------------------------------------------------------------------------------






APPENDIX A
Relative TSR Payout Scale*
MSI 3-Year TSR Percentile Rank
Payout Factor**
90th – 100th Percentile
250%
80th – 89.99th Percentile
200%
70th – 79.99th Percentile
175%
60th – 69.99th Percentile
150%
55th – 59.99th Percentile
110%
50th – 54.99th Percentile
90%
45th – 49.99th Percentile
80%
35th – 44.99th Percentile
50%
30th – 34.99th Percentile
30%
< 30.00th Percentile
0%



*“Relative TSR” means the Company’s total stockholder return performance (i.e.,
(Ending Stock Price – Beginning Stock Price) divided by Beginning Stock Price)
relative to the companies listed in the S&P 500 at the beginning of the
Performance Period.
“Beginning Stock Price” means the daily average stock price during the three
months immediately preceding the first day of Performance Period.
“Ending Stock Price” means the daily average stock price during the three months
immediately preceding the last day of the Performance Period, with all dividends
deemed reinvested.
**The Compensation Committee reserves the right to reduce the payout, in its
discretion, if the Company’s TSR performance during the Performance Period is
negative.


